Exhibit 10.1







EMPLOYMENT AGREEMENT

(Fernando Londe)




This Employment Agreement (“Agreement”) made this 22nd day of March, 2011, is by
and between Digagogo Ventures Corp., a Delaware corporation, having its
principal place of business located at 2011 Courtside Ln, Suite 101, Charlotte,
NC 28270, hereinafter referred to as (the "Employer" or the "Company"), and
Fernando Londe, hereinafter referred to as (the "Employee").




ARTICLE 1.




TERM OF EMPLOYMENT




1.1

Term.

The Employer hereby employs the Employee and the Employee hereby accepts
employment with the Employer from March 22, 2011, until March 22, 2016 unless
otherwise terminated by the mutual agreement of Employer and Employee, or as
otherwise set forth in this Agreement.




1.2

Renewal.

Employer and Employee agree that if either party desires to negotiate an
extension or renewal of this Employment Agreement, that they will notify the
other party no less than 30 days before the end of the term of this agreement.
It is both parties intent that any negotiations conducted will not interfere in
the Employee's regular duties.




ARTICLE 2.




DUTIES OF EMPLOYEE




2.1

General Duties. The Employee shall serve as President, Chief Executive Officer,
Chief Financial Officer, Treasurer, Secretary, and a member of the Board of
Directors of the Company.  He shall do and perform all services, acts,
associated with such roles of the Company. Any action undertaken on behalf of
the Employer shall be done prudently and in good faith in furtherance of the
Employer’s business.

 

2.2  

Change in Duties. The duties of the Employee may be changed from time to time by
the mutual consent of the Employer and the Employee without resulting in a
rescission of this Agreement. Notwithstanding any such change, the employment of
the Employee shall be construed as continuing under this Agreement as modified.




2.3

Matters Requiring Consent of the Employer. The Employee shall not, without
specific approval from the Board of Directors of the Company, do or contract for
any of the following:




(a)

Borrow money on behalf of the Employer;

(b)  

Purchase capital equipment on behalf of the Employer;

(c)  

Sell any asset of the Employer which would make it impossible to carry on the
business of the Employer.




2.4  

Devotion of Entire Time to Employer's Business. The Employee shall work five (5)
days a week, (Monday through Friday) and shall, during said days, devote his
entire productive time, ability, and attention to the business of the Employer
during the term of this Agreement. The Employee shall not directly or indirectly
render any services of a business, a commercial, or a professional nature to any
other person or organization, whether for compensation or otherwise, without the
prior written consent of the Employer.




ARTICLE 3.




COMPENSATION OF EMPLOYEE




3.1

Salary.

As compensation for his services hereunder, the Employee shall receive the
following compensation:




(a)

Cash Compensation.  The Employee shall receive a monthly salary of $2,000.




(b)

Stock Bonus.  The Employee receive a one-time stock bonus of thirty million
(30,000,000) shares of the Company’s common stock.








Page 1




--------------------------------------------------------------------------------



3.2

Adjustments to Salary and Bonuses.  Notwithstanding the above, the Employer in
its sole discretion may give salary raises and bonuses to Employee based upon
Employee’s job performance.




3.3

Deduction for Taxes. The Employer shall have the right to deduct from the
compensation due to the Employee hereunder any and all sums required for social
security and withholding taxes and for any other federal, state or local tax or
charges which may not be in effect or hereafter enacted or required as a charge
on the compensation of the Employee.




3.4  

Employee Benefits. At such time as the Employer adopts and establishes a Health
Care Insurance program, the Employee will be entitled to be covered under the
any such Employer's Health and Dental Insurance, subject to mutual agreement
between Employer and Employee as their respective sharing of expenses and costs
of the plan.




ARTICLE 4.




REIMBURSEMENT OF EXPENSES




4.1

All business expenses reasonably incurred by the Employee in promoting the
business of the Employer may be paid for by the Employee who will later be
reimbursed by the Employer.




ARTICLE 5.




PROPERTY RIGHTS OF THE PARTIES




5.1

Inventions, Copyrights, Patents and Trademarks. The Employee agrees that he will
promptly from time to time fully inform and disclose to the Employer all
inventions, designs, improvements, and discoveries which he now has or may
hereafter have during the term of this Agreement which pertain or relate to the
business of the Employer or to any experimental work carried on by the Employer,
whether conceived by the Employee alone or with others and whether or not
conceived during regular working hours. All such inventions, designs,
improvements and discoveries shall be the exclusive property of the Employer.
 The Employee shall assist the Employer to obtain patents on all such
inventions, designs, improvements, and discoveries deemed patentable by things
necessary to obtain patent letters, vest the company with full and exclusive
title thereto, and protect the same against infringement by others.




5.2

Trade Secrets. The Employee during the term of employment under this Agreement
will have access to and become acquainted with various trade secrets, consisting
of devices, secret inventions, customer lists, customer requirements and
compilations of information, records and specifications, which are owned by the
Employer and which are regularly used in the operation of the business of the
Employer. The Employee shall not disclose any of the aforesaid trade secrets,
directly or indirectly or use them in any way, either during the term of this
Agreement or at any time hereafter, except as required in the course of his
employment. All files, records,  documents,  drawings,  specifications,
equipment, and similar items relating to the business of the Employer, whether
prepared by the Employee or otherwise coming into his possession, shall remain
the exclusive property of the Employer and shall not be removed from the
premises of the Employer under any circumstances whatsoever without the prior
written consent of the Employer.




5.3  

Non Solicitation of Customers After Termination of Employment. The Employee
shall not, following the termination of this Agreement, for whatever reason,
either directly or indirectly:




(a)

Make known to any person, firm or corporation the names or addresses of any of
the customers of the Employer or any other information pertaining to them; or




(b)

Call on, solicit, or take away, or attempt to call on, solicit, or take away any
of the customers of the Employer on whom the Employee called or with whom he
became acquainted during his employment with the Employer, either for herself or
for any other person, firm, or corporation.




5.4

Ownership of Employer and Customer Records.  All Records of the Employer and the
accounts of customers and any other records and books relating in any manner
whatsoever to the customers of the Employer, whether prepared by the Employee or
otherwise coming into his possession, shall be the exclusive property of the
Employer regardless of who actually purchased the original book or record. All
such books and records shall be immediately returned to the Employer by the
Employee on any termination of his employment. If the Employee purchases any
such original book or record, he shall immediately notify the Employer, who then
shall immediately reimburse him.








Page 2




--------------------------------------------------------------------------------



5.5

Non-Competition Agreement.  In connection with this Employment Agreement,
Employee agrees that he shall not, either directly  or indirectly,  either as
 an employee, employer, consultant, agent, principal, partner, shareholder,
corporate officer, director, or in any other individual or representative
capacity, engage or participate in any business that is similar to and/or in
competition in any manner whatsoever with the business of the Company within the
area, herein called "designated area" consisting of the city limits of Edmonton,
for so long as Employee is employed by, or associated in any manner with the
Company and for a period of six (6) months after the termination of Employee's
employment with the Company.




Employee agrees not to solicit the customers of the Company for his personal
account or the account of any other person or entity other than the Company at
any time. The parties hereto agree that this covenant not to compete is
enforceable and necessary to protect the Company's trade secrets including, but
not limited to, patent and trademark designs, suppliers and customer lists of
the Company.




5.6

Return of Employer's Property.  On termination of employment or whenever
requested by the Employer, the Employee shall immediately deliver to the
Employer all property in his possession or under his control belonging to the
Employer including, but not limited to the equipment, supplies, records, and
other personal property under Employee's control, which is the Employer's, in
good condition, with ordinary wear and tear and damage by any cause beyond the
reasonable control of the Employee excepted.




ARTICLE 6.




OBLIGATIONS OF THE EMPLOYEE




6.1

Non-competition by Employee. During the term of this Agreement the Employee
shall not, directly or indirectly, whether as an employee,  consultant,  agent,
 principal,  partner, stockholder,  corporate officer, director,  or in any
other individual or representative capacity, engage or participate in any
business that is in competition in any manner whatsoever with the business of
the Employer.




6.2

Indemnification. The Employee shall indemnify and save harmless the Employer
from all liability from loss, damage, or injury to the persons or property
resulting from the negligence or misconduct of the Employee.




ARTICLE 7.




TERMINATION OF EMPLOYMENT




7.1  

Termination of Employee. If the Employee willfully breaches or habitually
neglects his duties which he is required to perform under the terms of this
Agreement, the Employer may at its option terminate this Agreement in regards to
that Employee, notwithstanding Article 2., hereof, by giving written notice of
termination to the Employee without prejudice to any other remedy to which the
Employer may be entitled whether at law, in equity or under the terms of this
Agreement.




7.2

Effect of Employer's Merger, Transfer of Assets or Dissolution.  This Agreement
shall not be terminated by any merger or consolidation where the Employer is not
the consolidated or surviving corporation but shall be terminated in the event
of voluntary or involuntary dissolution of the Employer. In the event of a
merger, consolidation or sale the Employer shall take all actions necessary to
insure that such corporation or transferee is bound by the provisions of this
Agreement.




ARTICLE 8.




GENERAL PROVISIONS




8.1

Damages for Breach of Contract.  In the event of a breach of this Agreement by
either the Employer or Employee resulting in damages to the other party, that
party may recover from the party breaching the agreement any and all damages
that may be sustained.




8.2

Governing Law.  This Agreement shall be governed by and construed in accordance
with the Laws of the State of Delaware.




8.3  

Notices.  Any notices to be given hereunder by either party to the other may be
effected by personal delivery in writing by either registered or certified mail,
postage prepaid with return receipt requested.  Mailed notices shall be
addressed to the parties at their last known address.  Notices delivered
personally shall be deemed communicated as of two (2) days after mailing.








Page 3




--------------------------------------------------------------------------------



8.4

Entire Agreement. This Agreement supersedes any and all other agreements, either
oral or in writing, between the parties hereto with respect to the employment of
the Employee by the Employer and contains all of the covenants and agreements
between the parties with respect to such employment in any manner whatsoever.
 Each party to this Agreement acknowledges that no representations, inducements,
promises or agreements, orally or otherwise, have been made by any party, or
anyone acting on behalf of any parties, which are not embodied herein, and that
no other agreement, statement, or promise not contained in this Agreement shall
be valid and binding.  Any modification of this Agreement will be effective only
if it is in writing signed by the party to be charged.




8.5

Partial Invalidity. If any provision in this Agreement is held by a Court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.




8.6

Attorney's Fees and Costs.  If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys' fees, costs, and necessary disbursements in
addition to any other relief to which he may be entitled.




8.7

Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the rules of the American Arbitration Association, and judgment on the
award rendered may be entered in any court having jurisdiction thereof.










[SIGNATURE PAGE FOLLOWS]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





Page 4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed on the day and year first above
written.







EMPLOYER




DIGAGOGO VENTURES CORP.




/s/ Fernando Londe                                  

By: Fernando Londe

Its: President




EMPLOYEE




/s/ Fernando Londe                                  

Fernando Londe





Page 5


